Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brownstein, J.), imposed January 21, 1976, upon his conviction of unlawful imprisonment in the first degree, the resentence being an indeterminate term of imprisonment of riot more than four years.
Appeal dismissed as academic.
The defendant has already served the term of imprisonment imposed upon resentence.
The issues sought to be raised regarding the underlying conviction are not properly before us on this purported appeal from the resentence. The defendant had an opportunity to raise these claims on his prior appeals to this court. In fact, two of the three claims were previously raised and were found *690to be without merit. Weinstein, J. P., Rubin, Eiber and Spatt, JJ., concur.